

116 HRES 698 IH: Expressing the sense of the House of Representatives on the importance of assisting justice-involved veterans.
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 698IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Ms. Kendra S. Horn of Oklahoma (for herself, Mr. Crenshaw, Mr. Takano, Mr. Brindisi, Ms. Stefanik, Mr. Rose of New York, Ms. Torres Small of New Mexico, Mr. Swalwell of California, Mr. Case, Mr. Trone, and Mr. Larsen of Washington) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives on the importance of assisting justice-involved veterans. 
Whereas almost 200,000 veterans are incarcerated; Whereas more than half of justice-involved veterans have either a mental health issue or a substance abuse disorder; 
Whereas a substantial number of justice-involved veterans are homeless or at risk for homelessness; Whereas many veterans have difficulty finding work and reintegrating into society after living in formalized environments; 
Whereas veterans who get involved in the criminal justice system may be at a higher risk for suicide; Whereas justice-involved veterans in prison cannot receive medical services furnished by the Department of Veterans Affairs, but may receive outreach services; 
Whereas justice-involved veterans have more specialized needs upon reentry into society; Whereas veterans treatment courts serve only veterans who are charged with nonviolent crimes and are in need of mental health or substance abuse treatment; 
Whereas prosecutors work with defense attorneys to negotiate whether a veteran’s case should be heard in the treatment court, and veterans go through counseling funded by the Department of Veterans Affairs; Whereas once the veteran finishes the program, which can last from a few months to years, all charges are dropped; and 
Whereas only approximately 500 counties have veterans treatment courts: Now, therefore, be it That the House of Representatives— 
(1)supports the expansion of the veterans treatment court program; (2)encourages deeper studies into the efficacy of these programs and best practices; and 
(3)reaffirms the commitment of the House of Representatives to helping all veterans reintegrating to civilian life. 